Citation Nr: 1644754	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 2010 for the grant of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.

4.  Entitlement to a total disability rating based on hospitalization/convalescence under 38 C.F.R. §§ 4.29, 4.30 (2015).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  A rating decision dated in June 1982 denied service connection for a nervous disorder and posttraumatic stress neurosis based, in part, on the Veteran's failure to provide sufficient information for VA to identify and obtain records.  The Veteran did not appeal this decision, and additional relevant evidence was not received within the appeal period.  

2.  The Veteran filed a claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) in August 2004, reporting combat duty in Vietnam.

3.  A July 2005 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.  The Veteran did not appeal this decision, and additional relevant evidence was not received within the appeal period.  

4.  The Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD in July 2006.

5.  A February 2011 rating decision granted the issue of entitlement to service connection for PTSD, and assigned an effective date of October 20, 2010.

6.  The grant of entitlement to service connection of PTSD was based, in part, on service department records received in December 2007, that verified the Veteran's inservice stressors.  These service department records were relevant to the Veteran's claim, could have been obtained at the time of the July 2005 rating decision, and were not associated with the claims file.

7.  The evidence of record shows PTSD was first diagnosed based on mortar and sniper fire during the Vietnam War on March 11, 2005.  

8.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning in work, family relations, thinking, and mood, throughout the entire appeal period including suicidal ideation, anxiety, panic attacks, near continuous anxiety and depression that affects his ability to function effectively, hypervigilance, impaired impulse control, irritability, suspiciousness, disturbance of motivation and mood, sleep impairment, and memory problems; GAF scores ranged from 52 to 55.

9.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

10.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the December 2015 hearing before the Board that he requested a withdrawal of his appeal for the issue of entitlement to a temporary total disability rating for a service-connected disability that required hospital treatment or observation and/or convalescence. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 11, 2005, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

2.  The criteria for a disability rating of 70 percent for service-connected PTSD, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a total rating for compensation purposes based upon individual unemployability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to temporary total disability rating under 38 C.F.R. § 4.29 and/or 4.30 for a service-connected disability that required hospital treatment or observation and/or convalescence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Criteria and Analysis for an Earlier Effective Date

The Veteran was granted service connection for PTSD, evaluated as 50 percent disabling, effective October 20, 2010, the date the RO determined that the evidence factually showed an established diagnosis of PTSD in accordance with DSM-IV.  The Veteran asserted in the April 2011 notice of disagreement and December 2015 hearing before the Board that his medical records show that he had a diagnosis of PTSD as early as 2004, and he has experienced the symptoms of PTSD since active military service.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

However, newly discovered service treatment records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1).  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the veteran failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).  

Historically, the Veteran originally filed for service connection for a nervous condition and post-Vietnam syndrome in June 1982.  The RO denied service connection for a nervous disorder and posttraumatic stress neurosis.  The Veteran did not appeal this decision, and additional relevant evidence was not received within the appeal period.  The Veteran submitted another claim for entitlement to service connection for a mental condition in August 2004, reporting combat duty in Vietnam.  The RO denied the Veteran's claim to reopen entitlement to service connection for PTSD in a July 2005 rating decision.  The Veteran did not appeal this decision, and additional relevant evidence was not received within the appeal period.  Thereafter, the Veteran filed another service connection claim for PTSD that the RO received in July 2006.  In February 2011, the RO granted the Veteran's service connection claim for PTSD; effective October 20, 2010, the date the RO determined the evidence showed to have an established PTSD diagnosis in accordance with the DSM-IV.     

The Veteran's service personnel records were associated with the claims file in December 2007, subsequent to the July 1982 and July 2005 rating decisions.  After the Veteran submitted his original claim for entitlement to service connection claim for a nervous condition and post-Vietnam syndrome in 1982, the RO sent a letter to the Veteran in June 1982 requesting that the Veteran provide more information with respect to his nervous condition to include the description of the life threatening episode he felt caused his nervous condition.  The Veteran did not respond to this letter and the RO denied the claim in July 1982.  As the Veteran did not provide sufficient information for VA to identify and obtain records in support of the Veteran's claim, 38 C.F.R. § 3.156(c)(1) does not apply to the claim submitted in June 1982 and the rating decision in July 1982 will not be reconsidered.  

The Veteran noted in his claim for entitlement to service connection for PTSD in July 2004 that he had a history of trauma in combat in Vietnam from 1967 to 1969, including participation in the Tet Offensive.  This is the first time that the Veteran informed VA that his mental health disorder was related to trauma from participation in the Tet Offensive.  The Veteran's personnel file received in December 2007 confirms that the Veteran served with the 36th Engineering Battalion in Vietnam between March 1968 and April 1969 and he participated in the Tet Offensive.  The grant of service connection in February 2011 was based, in part, on the information received from relevant service department records in existence at the time of the prior denial in July 2005.  The Veteran provided sufficient information as part of his August 2004 claim to allow the RO to attempt to find supporting evidence of the Veteran's stressor, to include obtaining the Veteran's service personnel record.  Accordingly, the rating decision in July 2005 must be reconsidered.  38 C.F.R. § 3.156(c)(1).  

Accordingly, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD in August 2004.  The first medical evidence of record that the Veteran was diagnosed with PTSD related to participation in combat was on March 11, 2005.  In this regard, a VA psychiatrist diagnosed PTSD due to combat in Vietnam with the 36th Engineer Battalion that included mortar attacks and sniper fire.  As the diagnosis of PTSD was provided by VA psychiatrist, it is presumed to be in accordance with DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Prior to this diagnosis in March 2005, there is no medical evidence of a diagnosis of PTSD or other mental health disorder related to the Veteran's combat experiences.  Thus, March 11, 2005, is the date entitlement arose.  

In light of the foregoing, the Board concludes that an effective date of March 11, 2005 for the grant of service connection for PTSD is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  

III. Criteria and Analysis for Increased Rating Claim

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Codes 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV).  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  DSM-IV at 44.  A score from 51-60 indicates some moderate symptoms (e.g., depressed mood and mild insomnia) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47.

The VA examination conducted in August 2012 shows that the Veteran's symptoms include depression, anxiety, suspiciousness, flattened affect, impaired impulse control, disturbances of motivation and mood, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran reported that he experienced chronic sleep impairment.  He also had mild memory loss and impairment of short- and long-term memory.  The August 2012 examiner determined that the Veteran had an inability to establish and maintain effective relationships.  The Veteran did not have a relationship with his siblings or his two adult children.  At the time of the 2012 examination, he had been in a relationship with a woman for the past 13 years, but he had limited friendships.  

The VA examiner in December 2013 determined that the Veteran experienced anxiety, suspiciousness, chronic sleep impairment, impaired impulse control, hypervigilance, exaggerated startles response, and difficulty in establishing and maintaining effective work and social relationships.  He avoided talk of his trauma, crowds, and fireworks.  

Accordingly, the evidence of record shows that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, and mood.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2015).  However, the Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected PTSD.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The evidence of record shows that the Veteran has consistently denied homicidal intent, as shown in the August 2012 VA examination and VA treatment records dated in March 2013, September 2013, March 204, and June 2014.  The Board recognizes that the evidence indicate that the Veteran has experienced suicidal ideation and he was hospitalized at Carilion Rehabilitation Center in March 2012 and then transferred to Salem VA Medical Center for treatment in the acute psychiatric ward.  The Veteran testified at the December 2015 hearing before the Board that he experienced suicidal thoughts every eight to twelve months.  Thus, the preponderance of the evidence reveals that the Veteran is not in persistent danger of hurting himself or others.  
Moreover, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  In this regard, the Veteran has been in a relationship with the same woman for approximately 13 years and married for two years.  He attended church and occasionally engaged in volunteer work.  The Veteran last worked as a truck driver in 2004 and he stopped working due to injuring his back on the job.  The VA examiner in December 2013 determined that the Veteran's PTSD symptoms would not prohibit him from obtaining and maintaining employment, indicating that his PTSD does not result in total occupational employment.  

The Veteran's GAF score ranged from 52 to 55 during the appeal period.  This range in GAF score reveals moderate symptoms, with moderate difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, his overall disability picture including symptoms reported in the treatments records and VA examinations, and discussed in the lay evidence more closely approximates a 70 percent rating.

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to PTSD.  38 C.F.R. § 4.7.  Thus, the criteria for a 100 percent rating have not been met.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's symptoms of PTSD have not fluctuated materially as to permit a rating more than the 70 percent rating assigned herein for any distinct period of time during the appeal period.  As such, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning in work, family relations, thinking, and mood, throughout the entire appeal period including suicidal ideation, anxiety, panic attacks, near continuous anxiety and depression that affects his ability to function effectively, hypervigilance, impaired impulse control, irritability, suspiciousness, disturbance of motivation and mood, sleep impairment, and memory problems; GAF scores ranged from 52 to 55.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 70 percent rating assigned herein reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

IV.  Criteria and Analysis for a Total Rating For Compensation Purposes Based Upon Individual Unemployability Claim (TDIU)

The Veteran asserted in February 2013, as part of his increased disability rating claim for PTSD, that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

Service connection is in effect for PTSD, assigned a 70 percent disability rating herein.  As such, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  

The evidence of record indicates that the Veteran's service-connected PTSD makes most types of employment extremely difficult.  The Veteran last worked in 2004 as a truck driver.  He stopped working in 2004 due to a back injury.  The August 2012 VA examination reveals that the Veteran's PTSD manifested with near-continuous panic or depression, which affected his ability to function independently, appropriately, and effectively.  His PTSD also resulted in impairment of short- and long-term memory, such as retention of only highly learned material, while forgetting to complete tasks.  The medical evidence of record also reveals that the Veteran's PTSD symptoms manifested in impaired impulse control, to include unprovoked irritability, with periods of violence and an inability to establish and maintain effective relationships.  It was noted that the Veteran was hypervigilant and was often on guard and was uncomfortable in crowds.  Although the Veteran attended church weekly and helped out with the church's charities, these activities do not suggest that the Veteran would be able to maintain substantially gainful employment.  The Veteran testified at the December 2015 hearing before the Board that when only considering his service-connected PTSD, he felt that PTSD prevented him from performing full-time gainful employment due to his depression, anxiety attacks, and his attitude.  He also stated that his problems with memory, attention, and concentration would impact his ability to work.  

Based on the foregoing, the overall evidence of record indicates that the Veteran would have difficulty with most occupations due to his severe PTSD.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.

V.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in December 2015, that he wished to withdraw the claim for a temporary total disability rating based on hospitalization/convalescence.  38 C.F.R. §§ 4.29, 4.30.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, appeal is dismissed as this issue.


ORDER

An effective date of March 11, 2005 for the grant of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A disability rating of 70 percent for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a temporary total disability rating for a service-connected disability that required hospital treatment or observation and/or convalescence under 38 C.F.R. §§ 4.29, 4.30, is dismissed.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


